DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               JAQUAY JEAN,
                                 Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                    Nos. 4D21-2971 and 4D21-3014

                               [June 23, 2022]

   Consolidated appeals from the Circuit Court for the Nineteenth Judicial
Circuit, Martin County; Sherwood Bauer, Jr., Judge; L.T. Case No.
19001077CFAXMX.

  Carey Haughwout, Public Defender, and Gary Lee Caldwell, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Deborah Koenig,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, FORST and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.